United States District Court
Northern District of Califomia

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cV-05828-CRB Document 68 Filed 03/25/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNlA

GREGORY WOCHOS,
Plaintiff,

Case No. 17-cv-05828-CRB

V JUDGMENT

TESLA, INC., et al.,
Defendants.

 

 

 

 

Having granted Defendants’ motion t0 dismiss, the Court hereby enters judgment
for Defendants and against Plaintiff.
IT IS SO ORDERED.
Dated; March 25, 2019 HY_
CHARLES R. BREYER
United States District Judge

 

